Citation Nr: 0336744	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02 02-000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
erythematous skin condition.  

3.  Entitlement to service connection for gout of the feet, 
legs and whole body to include as secondary to the medication 
of Hydrochlorothiazide.

4.  Entitlement to service connection for epididymo-orchitis 
and painful right testes as secondary to the service 
connected disability of stricture of the urethra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart

INTRODUCTION

The veteran had active military service from September 1951 
to October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 wherein the RO in 
part denied entitlement to service connection for gout of the 
feet, and for epididymo-orchitis and painful right testes.  
The RO also determined that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for chronic bronchitis and for an erythematous 
skin condition that included atopic eczema of the anal and 
crotch area.  

Other issues of entitlement to service connection for an 
adjustment disorder, impotence, hypertension or blood clots 
were withdrawn from appellate status by the veteran.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify you if 
further action is required on your part.  

FINDINGS OF FACT

1.  In a September 1984 unappealed rating decision, the RO 
denied reopening claims of entitlement to service connection 
for a skin disorder and for a chronic bronchitis disorder.  

2.  Evidence submitted since the September 1984 rating 
decision bears directly and substantially upon the specific 
matters under consideration, and by itself or in combination 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSIONS OF LAW

1.  The September 1984 rating decision, which denied 
reopening the claim for service connection for a skin 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  The evidence received since the September 1984 rating 
decision, which denied reopening the claim for service 
connection for a chronic skin disorder, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The September 1984 rating decision, which denied 
reopening the claim for service connection for a chronic 
bronchitis disorder, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).

4.  The evidence received since the September 1984 rating 
decision, which denied reopening the claim for service 
connection for a chronic bronchitis disorder, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the September 1984 
determination wherein the RO declined to reopen the claim of 
service connection for skin and respiratory disabilities is 
reported, in pertinent part, below.

Evidence previously before the RO includes service medical 
records revealing that the veteran was treated for skin and 
respiratory problems in service.  In January 1952 the veteran 
was treated for a head and chest cold for the past two weeks.  
He was diagnosed with bronchitis within the same month.  He 
was treated in November 1953 for cold and cough.  An undated 
treatment record gives a history of cold and cough for past 
year.  

Service medical records also contain a treatment note from 
October of an unknown year reflecting treatment for a fine 
papillar rash appearing intermittently over the face, neck 
and anterior chest for the past six months.  It did not have 
the appearance of acne, but at times would leave light scars.  
It was not related to carbohydrate ingestion.  The rash was 
not diagnosed, but was treated with Pragmatar.  Other service 
medical records do not show treatment for a skin condition 
aside from treatment of a sore on the testicle associated 
with a diagnosis of epididymitis in April and May 1954.

In March 1956 the veteran's application for disability 
benefits was denied by the VA based on his discharge from 
service having been under conditions that barred entitlement 
to VA benefits.  

In June 1979 the New York, New York RO denied entitlement to 
service connection for skin disease.  The basis for the 
denial was that the skin disease in service was acute and 
transitory.  Notice of this decision was sent in June 1979.  
The veteran did not appeal this decision.

In January 1981 the New York, New York RO upgraded the 
veteran's character of discharge to one under other than 
dishonorable conditions, thereby enabling him to become 
entitled to benefits.

Lay statements submitted by four lay witnesses in April 1980 
reflect that they knew the veteran to have had a skin 
condition that was noticeable on his face and arms.  These 
witnesses indicated that he had a skin disease for as long as 
they had known him, which ranged in duration from 11 years to 
25 years.  A lay statement from May 1980 submitted by the 
veteran's friend and treating nurse reflects that she 
remembered him being treated at the hospital for skin 
disease.  A prescription note dated in August 1972 reflects 
treatment with Kenalog cream.  

In January 1981 the RO denied entitlement to service 
connection for the veteran's skin condition on 
reconsideration.  The RO cited the above mentioned evidence 
and determined that it did not provide a basis for granting 
service connection as there was no evidence of continuity of 
the condition since service to establish that the current 
condition was related to service.  Notice of this denial was 
sent in January 1981.  The veteran did not appeal this 
decision.

In March 1982 the veteran filed an application to reopen his 
claim for service connection for a skin disorder.  He 
submitted evidence from 1979 to 1982 that in part showed 
treatment for a dermatological condition and a respiratory 
problem.  Among these are records from May 1979 that shows 
treatment for a fungal infection around the rectum and anus 
and a history of skin condition for years.  A record from 
January 1980 reflects complaints of breathing problems and a 
prior history of bronchitis.  

An August 1980 shows treatment for multiple problems 
including a respiratory problem and a dermatological 
condition.  Records from April 1981 reflect continued 
problems with a dermatological condition.  An August 1981 
record reflects complaints of a pruitic rash in the groin and 
anus.  Also noted were eruptions around the face.  The 
diagnosis was tinea cruis, eczemoid reaction.  A January 1982 
record reflects complaints of rectal itching and findings of 
dermatitis of the face and dermatitis involving the 
genitourinary system and the gastrointestinal system.  The 
diagnosis was generalized dermatitis involving the rectal and 
facial areas. 

The report of a June 1984 VA examination reflects complaints 
that included a history of bronchitis and skin disease since 
1953.  The veteran reported that he had a chronic cough since 
having bronchitis in 1953.  He indicated that he has had a 
pruitic, erythematous rash over the perianal area and the 
left pubic region and occasional lesions of the arms.  
Following physical examination the assessment included 
diagnosis of bronchitis since 1953 and erythematous skin rash 
that had been unresponsive to multiple medications.   

In September 1984 the RO denied entitlement to service 
connection for bronchitis, based on there being no evidence 
of a chronic respiratory disorder shown in service or on 
current examination.  The RO also determined that no new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for a skin condition.  
Notice of this denial was sent in October 1984.  The veteran 
did not appeal this decision.  

Evidence submitted since the September 1984 denial includes 
volumes of medical records from 1983 to 2003 that show 
treatment for recurrent skin problems and bronchitis.  
Pertinent records addressing the skin problems are as 
follows:  VA records from March 1983 and May 1983 that show 
treatment for skin problems involving the rectal area and 
scrotum, diagnosed as pruitus ani and scroti, said to be 
present for a long time.  

A July 1987 VA podiatry record notes dermatologic findings of 
excoriations below the lower leg.  Dermatology records from 
August and September 1987 reveal treatment for complaints of 
an itchy rash on the anus and right thigh diagnosed as atopic 
eczema.  The report of a September 1988 VA examination also 
diagnosed atopic eczema in the anal area and crotch.  A July 
1989 dermatology clinic note reflects findings of typical 
dishydrosis.  An October 1989 record reflects complaints of 
scaling in the scrotal and anal region with a history of this 
problem said to have existed since service days, some 32 
years ago.  The diagnosis was fungal infection.  He was 
referred to dermatology within the same month which diagnosed 
lichen simplex, chronic.  

The report of an April 2002 VA examination reflects a history 
of the skin rash first appearing on his face, forearms, groin 
and rectal area around 1952 or 1953.  The veteran indicated 
that he was diagnosed with eczema at one point.  Objective 
findings revealed whitish pinhead sized changes in the region 
of the eyes, lower cheeks and chin which were not easy to 
distinguish.  Also noted were blackish pinpoint changes on 
the abdomen and scaly areas on the forearms.  In the crural 
area in and between the buttocks he had extensive thickening 
of the skin from excessive sweating and chronic wetness.  
The impression was some changes in pigmentation that the 
veteran was concerned was from some skin disease, but the 
examiner could not identify the nature of what skin disease 
it was at the time.  The skin changes in the crural and 
intergluteal areas were said to be most likely due to 
hyperhidrosis.  

An August 2002 VA examination addendum based on claims file 
review contains the opinion that a dermatologist for VA was 
contacted on this case and diagnosed him with Lichen Simplex 
Chronicus of the perianal region.  The examiner noted that 
the records in claims file did not mention this diagnosis.  A 
fungal component was ruled out by testing.  The examiner 
opined that the skin condition was caused by repeated 
scratching. 

Pertinent records submitted after the September 1984 denial 
addressing the bronchitis issue are as follows:  A December 
1984 record shows treatment for cardiovascular complaints and 
findings that included bronchitis that was stable.  A June 
1985 treatment record gives a diagnosis of bronchitis.  A 
December 1986 record reflects treatment for upper respiratory 
infection.  An X-ray from the same month reflects findings of 
a right upper node nodule which appeared unchanged as 
compared to a June 1985 study.  An April 1988 chest X-ray 
showed a rounded calcification over the lateral aspect of the 
right fourth rib.  No other significant findings were noted.  
A May 1989 record reflects a history of bronchitis and 
diagnosed allergic rhinitis.  

An undated record filed among records from October and 
December 1990 reflects the veteran to be on an inhaler for 
bronchitis/COPD.  These records as well records from April 
and May 1990 also reflect findings positive for exposure to 
tuberculosis.  A December 1990 chest X-ray report yielded 
findings of no active disease.  Treatment records from 
September and November 1991 reflect respiratory complaints, 
such as difficulty breathing and copious sputum.  Again 
tuberculosis findings were noted, with purified protein 
derivitive of tuberculin (PPD) noted to be positive.  


Pulmonary function test results from January 1991 yielded an 
impression of small airways disease of uncertain clinical 
significance.  A May 1992 treatment record indicated findings 
of small airways disease to be stable.  In August 1992 the 
veteran reported for complaints of blood in his sputum.  He 
gave a history of positive TB tests since leaving the 
service.  Tests of the sputum were positive for a 
mycobacterium of unknown species.  Another treatment record 
from August 1992 reflects a history given of positive PPD 
since 1954.  On follow up at an unknown date, he had no 
recurrence of hemaptyosis.  A June 1993 preoperative report 
for bunion surgery included a history of chronic bronchitis.  
He was found to have bronchitis on pre-op examination.  

A June 1994 VA X-ray was taken after the veteran complained 
of a cough with blood tinged sputum for the past three days.  
The X ray report revealed no evidence of active 
cardiopulmonary disease.  In June 1995 the veteran was 
assessed with recurrent bronchitis.  Most of the records from 
the mid to late 1990's addressed other problems.  However a 
June 1998 VA pulmonary consult for a pulmonary nodule yielded 
an impression of asymptomatic lung nodule by radiology 
report, known to patient.  

In July 2000 the veteran was seen for complaints that his 
inhalers were not helping him as much as they used to and 
that his shortness of breath had worsened over the past 6 or 
7 months.  He claimed he was coughing up white to yellowish 
mucus.  The report of a November 2000 VA general examination 
reflects a history of bronchitis but otherwise did not 
address the issue.  In December 2000 the veteran was 
diagnosed with multiple medical problems including 
bronchitis.  The remainder of the records through 2002 
address problems other than bronchitis.  

The report of an April 2002 VA examination yielded a history 
of acute bronchitis in January 1952 while the veteran was 
serving in Germany.  He gave a subsequent history of a 
continuous cough sometimes with sputum since then.  He was 
noted to be on an inhaler twice a day.  Objective findings 
were of the lungs clear to percussion without any rhonchi or 
rales.  

An August 2002 VA examination addendum based on claims file 
review contains the opinion that the veteran's chronic 
bronchitis was unrelated to acute bronchitis in the service. 


Criteria

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (CAVC) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a psychosis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board has fully considered the Veterans Claims Assistance 
Act of November 2000.  However, since the Board is granting 
the materiality and finality claims which have been prepared 
and certified for appellate review, any deficiencies in the 
duties to notify and to assist the veteran with respect to 
these claims has been rendered moot in view of the grants on 
appeal as further discussed below.  


Finality & Materiality

In September 1984, the RO denied entitlement to service 
connection for bronchitis disability because the evidence 
then of record, consisting of service medical records, and 
post service records from the early 1980s showing sporadic 
treatment of bronchitis did not reflect that the veteran had 
a chronic bronchitis condition dating back to service.  Also 
in September 1984 the RO determined that no new and material 
had been submitted to reopen the previously denied claim for 
entitlement to service connection for a skin condition for 
the same reason.  

Records leading up to the most recent prior final decision of 
September 1984 are noted to show a variety of skin disorders 
diagnosed over the years as tinea cruis and an eczema type 
condition.  These post service records primarily show 
involvement of the skin in the rectal region and groin, 
although the service medical records show a papillar rash 
over the face, neck and chest.  

Regarding the bronchitis claim, records leading up to the 
September 1984 condition include the service medical record 
showing an episode of bronchitis in January 1952.  Records 
thereafter reflect a history given of bronchitis noted in 
January 1980 with an undiagnosed respiratory problem noted 
and complaints of chronic cough noted in June 1984.  

Records submitted after September 1984 reflect continued 
treatment for skin problems around the anus and genital areas 
as noted repeatedly in records from the 1980's through 2002.  
However the most significant record is the report of the 
April 2002 VA examination which notes skin anomalies 
involving the face, arms and abdomen as well as the skin 
problems involving the anal and groin area which were 
diagnosed as Lichen Simplex Chronicus caused by excessive 
scratching.  Although the condition affecting the face, arms 
and abdomen areas was not diagnosed, this April 2002 record 
is significant because it affects the same areas and meets a 
similar description to the undiagnosed skin condition 
diagnosed in 1952 in the service.

Regarding the bronchitis claim, records submitted after 
September 1984 suggest more of a chronic respiratory 
condition than shown in the records predating the September 
1984 decision.  These records from 1984 through 2002 do show 
a chronic bronchitis condition as well as other respiratory 
conditions diagnosed.  By January 1991 he was said to have 
small airways disease.  There is also negative evidence 
including the opinion from the August 2002 VA examination 
addendum that the veteran's current chronic bronchitis was 
not related to the acute episode of bronchitis in service.  
However the records showing a history of recurrent and 
chronic bronchitis after service are significant.  

The additional medical evidence is new in that it has never 
been previously considered by the RO.  This evidence when 
considered together with the previously considered service 
medical records showing treatment for skin and bronchitis 
complaints and post service records showing multiple 
instances of treatment for chronic skin and respiratory 
disorders, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  

Thus, the Board finds that the additional evidence bears 
directly and substantially upon the specific issue being 
considered in this case and it is so significant that it must 
be considered to fairly decide the merits of the claims.  
Accordingly, the Board finds that new and material evidence 
has been received since the RO's January 1998 denial to 
reopen the claims for service connection for a skin disorder 
and for chronic bronchitis, and the claims are reopened.  

Because the Board is remanding the claim that it is 
reopening, it need not address whether VA has met its duty to 
notify and assist, as the purpose of the remand will be to 
meet such duty.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
skin disorder, the appeal is granted in this regard.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
respiratory disorder, the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To date, the RO has not sent a notification letter 
specifically advising the appellant about the VCAA pursuant 
to Quartuccio.  Furthermore, although the VCAA is cited in 
the September 2002 Supplemental Statement of the Case, 
confusing matters is the fact that the February 2002 
Statement of the Case is noted to utilize language regarding 
well groundedness, which is no longer in effect pursuant to 
the enactment of the VCAA.  Therefore, the RO's actions have 
not met the requirements of Disabled American Veterans, et 
al.

Furthermore, the Board finds that additional development and 
due process steps are necessary.  The veteran is noted to 
have requested a personal hearing regarding all issues on 
appeal.  

An undated memorandum from the veteran's hearing officer 
reflects that the requested hearing was to be recessed until 
the RO fully addressed the issue of entitlement to service 
connection for gout to include as secondary to medication 
administered by VA.  

To date, a hearing has neither been rescheduled nor has the 
veteran withdrawn such request for any of the issues on 
appeal.  


Furthermore, although the RO scheduled the veteran to undergo 
specialty examinations for each of the enumerated 
disabilities on appeal, in April 2002 and requested a claims 
file review in August 2002, the Board finds these 
examinations to continue to be inadequate for the purposes of 
fulfilling the instructions set forth by the RO.  These 
instructions directed that specialty examinations for each 
condition be undertaken, while the April and August 2002 
examinations are general in scope.  

The service medical records show a diagnosis of epididymitis 
in April and May 1954.  The cause was undetermined although 
it was found to have been in the line of duty.  Thereafter, 
there has been evidence showing recurrence of this disorder 
up to the April 2002 VA examination.  Currently the findings 
from the April 2002 VA examination which diagnosed chronic 
epididymitis conflicts with the conclusion drawn by the 
August 2002 claims file review which stated the veteran did 
not suffer from epididymitis based on review of recent 
urology notes.  

Likewise the April 2002 and August 2002 VA examination 
reports provide somewhat conflicting evidence regarding the 
nature of the veteran's gout, with the April 2002 VA 
examination suggesting that the drug the veteran was taking 
may have precipitated an attack of gout, while the August 
2002 report dismissing any drug to gout.  These examinations 
also failed to address whether a direct link between gout and 
active service existed.  The examiner's opinions regarding 
the respiratory issue also did not appear to be based on a 
thorough review and examination by a specialist in 
respiratory disorders.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should clarify whether 
the veteran still desires a hearing 
before a hearing officer regarding the 
enumarated issues on appeal.  The VBA AMC 
should make steps to schedule a hearing 
if the veteran wishes to have a hearing.  
A record of his notification and response 
must be incorporated into the claims 
file.

4.  Thereafter, the VBA AMC should make 
arrangements for the veteran to be 
examined by a dermatologist for the 
purpose of addressing the nature and 
etiology of the current skin disorders.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should determine whether the 
veteran has a current skin disorder or 
disorders and should specify the areas 
affected.  The examiner should also 
render an opinion addressing whether it 
is at least as likely as not that any 
current skin disorder(s), if any, 
was/were incurred in or aggravated by the 
veteran's active military service, to 
include whether it is a chronic 
manifestation of the skin disorder shown 
in service, or if pre-existing such 
service, was aggravated thereby.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

5.  Thereafter, the VBA AMC should make 
arrangements for the veteran to be 
examined by a respiratory specialist for 
the purpose of addressing the nature and 
etiology of the current respiratory 
disorders.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should determine whether the 
veteran has a current respiratory 
disorder or disorders.  The examiner 
should also render an opinion addressing 
whether it is as likely as not that any 
current skin disorder(s), if any, 
was/were incurred in or aggravated by the 
veteran's active military service to 
include whether it is a chronic 
manifestation of the respiratory disorder 
shown in service, or if pre-existing such 
service, was/were aggravated thereby.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

6.  Thereafter, the VBA AMC should make 
arrangements for the veteran to be 
examined by a specialist in 
genitalurinary disorders for the purpose 
of addressing the nature and etiology of 
the current claimed epididymitis 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner should determine whether the 
veteran has a current epididymitis 
disorder or disorders.  The examiner 
should also render an opinion addressing 
whether it is as likely as not that any 
current epididymitis disorder(s), if any, 
was/were incurred in or aggravated by the 
veteran's active military service to 
include whether it is a chronic 
manifestation of the epididymitis 
disorder shown in service.  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

7.  Thereafter, the VBA AMC should make 
arrangements for the veteran to be 
examined by the appropriate specialist 
disorders for the purpose of addressing 
the nature and etiology of the current 
claimed gout.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should determine whether the 
veteran has a current gout disorder or 
disorders.  The examiner should also 
render an opinion addressing whether it 
is as likely as not that any current gout 
disorder(s), if any, was/were incurred in 
or aggravated by the veteran's active 
military service.  The examiner should 
also render an opinion as to whether the 
veteran's gout is caused or aggravated by 
any medication administered by the VA, 
including Hydrochlorothiazide.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims for service 
connection for the enumerated disorders.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



